tcmemo_2011_270 united_states tax_court david c waring petitioner v commissioner of internal revenue respondent docket no 1599-10l filed date david c waring pro_se james r bamberg for respondent memorandum findings_of_fact and opinion paris judge on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination which sustained the filing of a notice_of_intent_to_levy for taxable years and in response to that notice and pursuant to sec_6330 petitioner timely petitioned this court for review of respondent’s refusal to consider the underlying tax_liabilities and denial of petitioner’s offer-in-compromise oic in a collection_due_process cdp hearing the issues for decision are whether petitioner was provided the opportunity to challenge the underlying tax_liabilities for taxable years and and whether respondent’s determination to sustain the collection by levy was an abuse_of_discretion findings_of_fact some of the facts and exhibits have been stipulated and are incorporated herein by reference at the time the petition was filed petitioner resided in florida petitioner timely filed his taxable_year and federal_income_tax returns on date respondent mailed to petitioner a notice_of_deficiency determining income_tax deficiencies for taxable years and and accuracy- related penalties under sec_6662 petitioner received the 1all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated notice_of_deficiency but failed to contest or pay the outstanding tax_liabilities on date respondent sent to petitioner a notice_of_intent_to_levy and notice of your right to a hearing for the unpaid income_tax and penalties for taxable years and on date petitioner submitted a form request for a collection_due_process or equivalent_hearing with respect to the proposed collection by levy in his request petitioner requested an oic and disagreed with the levy because of economic hardship on date settlement officer so latorre sent to petitioner a letter which scheduled a date cdp hearing the letter further advised petitioner that in order for an oic to be considered he had to provide so latorre within days of the letter with the following signed federal tax returns for taxable periods ended date and a completed form 433-a collection information statement for wage earners and self-employed individuals and a proposal for repayment 2some time after the 90-day window to file a petition with the court petitioner did prepare and submit a form 1040x amended u s individual_income_tax_return and contact respondent’s audit_reconsideration unit unfortunately petitioner did not simultaneously file a timely petition with the court therefore documents and arguments related to this are not relevant on date petitioner contacted so latorre and requested a face-to-face cdp hearing which so latorre denied as petitioner was not in compliance with filing_requirements on date respondent agreed to petitioner’s request to reschedule the cdp hearing until date to allow petitioner further time to collect documentation on date so latorre held a telephone cdp hearing with petitioner petitioner challenged the underlying tax_liabilities for the periods at issue and challenged the levy as inappropriate because of petitioner’s financial hardship on date respondent mailed to petitioner a notice_of_determination upholding the levy action denying petitioner’s oic as petitioner had had a previous opportunity to contest the underlying liabilities he was not able to contest them at the cdp hearing further while petitioner orally mentioned an oic petitioner never filed documentation supporting the offer in response petitioner timely filed a petition with this court opinion where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 3the outstanding tax_liabilities for both taxable years stem from petitioner’s attempt to form a sec_501 charitable_organization unfortunately petitioner did not file the application_for tax-free status until date after the taxable years at issue 115_tc_35 where the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner may prove abuse_of_discretion by showing that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 129_tc_107 underlying liability generally sec_6330 provides protections for taxpayers in tax collection matters under sec_6330 a taxpayer is given notice of the government’s intent to levy and the right to an administrative collection hearing and judicial review of that proposed levy goza v commissioner supra pincite a taxpayer may dispute the underlying tax_liability at the administrative hearing if two requirements have been satisfied the taxpayer did not receive a notice_of_deficiency for that tax_liability and the taxpayer did not otherwise have an opportunity to dispute that tax see 131_tc_197 petitioner was sent a notice_of_deficiency on date which informed him that he had until date to file a petition with the court petitioner failed to file a petition with the court before the period to file expired therefore petitioner had an opportunity to dispute the tax and the standard of review for the denial of his oic is abuse_of_discretion abuse_of_discretion petitioner contends that respondent’s refusal to consider a collection alternative because he had not filed a formal oic was an abuse_of_discretion taxpayers who wish to propose an oic must submit a form_656 offer_in_compromise see goodwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir the court has held that there is no abuse_of_discretion when appeals fails to consider an oic when a form_656 was not filed with appeals see 135_tc_344 124_tc_69 cf 133_tc_392 petitioner did not submit a form_656 or propose defined settlement terms the court finds that so latorre did not abuse her discretion in rejecting petitioner’s proposed collection alternative balancing test under sec_6330 an so’s review of a taxpayer’s oic must include verification that the requirements of any applicable law or administrative procedure have been met consideration of any allowance issues raised by the taxpayer and review of whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary sec_6330 so latorre met all of these requirements she reviewed the internal revenue service’s transcripts and computer records of petitioner’s account to determine that the requirements of applicable law and administrative procedure had been met see hill v commissioner tcmemo_2002_272 so latorre considered the issues petitioner raised but determined that he could not contest the validity or amount of his underlying tax_liabilities because he had had a prior opportunity to do so so latorre also rejected petitioner’s oic as he failed to file a form_656 so latorre performed the balancing test finding that the levy balanced the need for collection with the concerns of petitioner to reflect the foregoing decision will be entered for respondent
